Title: To James Madison from Richard Harrison, 15 April 1803 (Abstract)
From: Harrison, Richard
To: Madison, James


15 April 1803. Requests the dates of the commencement and termination of Moses Young’s services as secretary to the U.S. minister at Madrid and asks what, if any, allowances are to be made to him for contingent expenses, including compensation for a translator. “The inclosed Accot. [not found] exhibited by Mr. Beckley will shew, the Amot. claimed under each head by Mr. Young himself.”
 

   
   RC (DNA: RG 59, ML). 1 p. Docketed by Wagner. For Young’s account, see Pinckney to JM, 10 Oct. 1802, and nn. 1 and 10.


